Legal Department Memorandum DATE: February 5, 2010 TO: Ellen J. Sazzman Senior Counsel U. S. Securities and Exchange Commission FROM: Anthony L. Dowling Associate General Counsel RE:Response to Comments to Initial Registration Statement on Form N-4 File Nos: 333-163323 and 811-08401 This memo and the materials supplied are in response to the comments you provided in a letter dated January 22, 2010 for the above referenced filing. In the interest of convenience for the staff of the Securities and Exchange Commission (the "Commission" and the "Commission Staff", as appropriate), this memo quotes the specific comment, followed by a narrative response (in bold). 1.Cover Page (p. 1) a.Please confirm that the contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifiers associated with the contract. Response:The contract name is and will continue to be the same as the class identifier found on EDGAR that is associated with the contract. b.Please disclose to staff whether there are any types of guarantees or support agreements with third parties to support any of the company’s guarantees under the policy or whether the company will be primarily responsible for paying out on any guarantees associated with the policy. Response:The Company will be solely responsible for paying out any guarantees associated with the variable annuity contract from its General Account assets, which may include payments received under standard reinsurance agreements.There are no guarantee or support agreements with third parties to support any of the company's guarantees under the contract. c.Please disclose that:1) unlike the separate account, the general account is not segregated or insulated from the claims of the insurance company’s creditors and 2) investors are looking to the financial strength of the insurance company for its obligations under the contract including, for example, guarantees under the death benefit. Response:To address your comment, we have added the following paragraph to the cover page. This Contract makes available Investment Divisions and a Fixed Account for allocation of your premium payments and Contract Value.Contract Value that you allocate to the Fixed Account will be placed with other assets in our General Account.Unlike the Separate Account, the General Account is not segregated or insulated from the claims of the insurance company's creditors.Investors are looking to the financial strength of the insurance company for its obligations under the Contract, including, for example, guaranteed minimum death benefits and guaranteed minimum withdrawal benefits. d.Please disclose in the Withdrawals subsection of the Key Facts page that excess or noncompliant withdrawals under certain living benefit riders offered in the prospectus may result in a reduction or (premature) termination of those benefits and of those riders. Response:The Withdrawals subsection under Key Facts has been edited as follow to address your comment. Withdrawals Before the Income Date, there are a number of ways to access your Contract Value, generally subject to a charge or adjustment, particularly during the early Contract Years. In addition, t he Contract has a free withdrawal provision and waives the charges and adjustments in the event you may require extended care. There are also a number of optional withdrawal benefits available.Some optional benefits, including certain optional withdrawal benefits and death benefits, contain withdrawal restrictions that, if exceeded, may have a significant negative impact on the value of the benefit and may cause the benefit to prematurely terminate. For more information, please see “ACCESS TO YOUR MONEY” beginning on page e.Please explicitly state in the first sentence of the second to the last paragraph that this contract includes a contract enhancement.Pleas also put the first sentence into plain English. Response:The beginning of the second to the last paragraph has been edited as follows to address your comment. This Contract includes a Contract Enhancement as part of the base Contract. The fees and expenses for this Contract generally are higher and the withdrawal charge period generally is longer than those for a Contract without a Contract Enhancement . I n some cases the amount of a Contract Enhancement may be more than offset by those expenses.Please carefully consider the features of this Contract and the related expenses to determine whether they address your investment and insurance goals and your anticipated premium payments and withdrawals. f.Please explain to staff what is intended by the reference to “on-going precedential interpretations and practices” that introduces the Registrant’s statement (on the second page of the cover page) describing its reliance upon the exemption provided by Rule 12h-7 under the Securities Act of 1934 Act.See I.C. Release No. 33-8996 (January 8, 2009). Response:As the Commission Staff is aware, prior to and following the promulgation of Rule 12h-7, variable insurance product issuers have not filed the standard periodic reports under the Securities Exchange Act of 1934 (“Exchange Act”).To our knowledge, the basis for not having done so and continuing to not do so has not been obviated by the adoption of Rule 12h-7.The language you question acknowledges the basis for past and current practices. In fact, in June 2009, the Commission staff confirmed from the podium at a conferencethat: 1) the Rule is optional for variable products; 2) the adoption of the Rule does notpreclude reliance on other bases for not filing Exchange Act reports; and3) thatdetermination of whether Exchange Act reporting is required involves an analysis of all the facts and circumstances specific to each insurance company. Registrant respectfully asserts that it is important to include the language to remove any possible implication that prior interpretations and practices were not and are no longer valid. The importance is also underscored by the so-called Tandy representation that the Commission staff has imposed that would preclude us from asserting in our interests that the Commission staff made us remove the language. 2.Glossary (p. 1) a.Please clarify the definition of Contract Year to describe how Contract Year is calculated, e.g., does the first Contract Year end on the first contract anniversary or the day before the first contract anniversary. Response:Edited to address your comment, the Contract Year definition now reads: Contract Year – the succeeding twelve months from a Contract's Issue Date and every anniversary. The first Contract Year starts on the Contract's Issue Date and extends to, but does not include, the first Contract Anniversary.Subsequent Contract Years start on an anniversary date and extend to, but do not include, the next anniversary date. b.Please clarify the definition of Contract Enhancement, e.g., describe exactly what amount (specified percentage of premium) is credited to the Contract Value (as opposed to premium payment). Response:We clarified the definition of "Contract Enhancement", as reflected in the excerpt below. Contract Enhancement – a credit that we will make to your Contract Value at the end of any business day during which we receive a premium payment.The Contract Enhancement is equal to 6% of the premium payment. 3.Owner Transaction Expenses Table (pp. 3-4) a.Please clarify (at page 3) the base upon which the recapture charge is imposed, i.e., the reference to “corresponding premiums withdrawn.” Response:We have edited the reference so that it now reads: "Percentage of premiums withdrawn, if applicable". b.Please revise the presentation of the withdrawal charges table at page 3 and the contract enhancement recapture charge table at page 4 [now page 3] to clarify the time periods intended to be covered by overlapping descriptions of Completed
